McGrath, J.
This case has been before this Court on three former occasions. Haug v. Bank, 77 Mich. 474; Third National Bank v. Circuit Judge, 81 Id. 438; Third National Bank v. Haug, 82 Id. 607. Complainant has now amended his bill, making his assignor a party, and prays that he be compelled to perfect complainant’s title by proper conveyances, and that the assignment of the land contract, the real-estate, mortgage, and the bills of sale of the vessels, be declared fraudulent and void, as against complainant and the creditors of the assignor.
How. Stat. §§ 6190, 6193, apply to mortgages or transfers of chattels, and not to mortgages or conveyances of *250real estate. The failure to record the land contract and mortgage did not, therefore, operate to vitiate those instruments. Cutler v. Steele, 93 Mich. 204.
It was expressly held in Haug v. Bank and in Third National Bank v. Circuit Judge, supra, that the complainant had no right to the vessels, as against the bank, because the assignment had not been recorded as provided by Eev. Stat. U. S. § 4192. It is not pretended that the situation in that respect has been changed. It is clear from the testimony that the assignor, when he made the assignment, intended to recognize the bank's lien upon the vessels, and did not intend to make the conveyances which it is now sought to compel him to execute. The only ground upon which complainant can now establish his right to the relief sought is that there was fraud in fact, and collusion between the assignor and the bank. This the record fails to establish.
The decree of the court below is therefore affirmed, with cosfs to the defendant bank.
Hooker, O. J., Long and Grant, JJ., concurred. Montgomery, J., did not sit.